Citation Nr: 0600239	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
protruding disc, L4-L5 and L5-S1 with curvature and 
radiculopathy of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
retropatellar pain syndrome, left knee, since December 3, 
2004.

3.  Entitlement to a compensable rating for retropatellar 
pain syndrome, left knee, prior to December 3, 2004.

4.  Entitlement to a compensable rating for retropatellar 
pain syndrome, right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
granted entitlement to service connection for the claims on 
appeal.  The veteran now disagrees with the disability 
ratings.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

As the statement of the case and supplemental statements of 
the case have indicated that all pertinent evidence has been 
considered, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Further, in a May 2005 2002 rating decision, the RO increased 
the evaluation for a left knee disability to 10 percent.  The 
United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 10 percent for a left knee 
disability remains in appellate status. 


FINDINGS OF FACT

1.  Neither the pre-amendment nor the amended version of the 
intervertebral disc syndrome and spine regulations are more 
favorable to this veteran's claim and both will be considered 
as applicable.

2.  Under the pre-amended back regulations, the veteran's 
service-connected back disorder was manifested by subjective 
complaints of pain and stiffness; objective findings of the 
veteran's back disability included essentially normal range 
of motion, 5/5 muscle strength, and intact sensation.  An MRI 
showed herniated discs at L4-L5, L5-S1.  Ankylosis of the 
lumbar spine was not shown.

3.  Under the amended back regulations, the veteran's low 
back disability has been manifested by subjective complaints 
of on-going back pain, radiating down the legs during flare-
ups, and stiffness; objective findings include normal gait, 
essentially normal range of motion, and muscle spasm, but not 
sufficient to result in an abnormal gait or abnormal spinal 
contour.  There have been no incapacitating episodes of 
intervertebral disc disease requiring bedrest.  

4.  Since December 2004, the veteran's left knee disability 
has been manifested by subjective complaints of pain, 
weakness, swelling, and giving away; objective findings 
include good muscle strength, some laxity, and negative 
Lachman, McMurray, and pivot tests.  There is no evidence of 
ankylosis, no episodes of dislocation, no recurrent 
subluxation, no instability, no effusion, and no fatigue, 
weakness, or lack of endurance.

5.  Prior to December 2004, the veteran's left knee 
disability was manifested by subjective complaints of pain 
and weakness; objective findings included normal range of 
motion and no ankylosis, episodes of dislocation, recurrent 
subluxation, instability, effusion, or fatigue, weakness, or 
lack of endurance.

6.  The veteran's right knee disability is manifested by 
subjective complaints of pain and weakness, but less so than 
the left knee; objective findings include normal range of 
motion, and no episodes of dislocation, recurrent 
subluxation, instability, effusion, or fatigue, weakness, or 
lack of endurance.  Arthritis of the right knee has not been 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
protruding disc, L4-L5 and L5-S1 with curvature and 
radiculopathy of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 
5293, 5295 (2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 
22, 2002), DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 
51,454 (Aug. 27, 2003)).

2.  The criteria for entitlement to a rating in excess of 10 
percent for retropatellar pain syndrome, left knee, since 
December 3, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71, 4.71a, DCs 5256, 5257, 5258, 5259, 5260, 
5261 (2005).

3.  The criteria for entitlement to a compensable rating for 
retropatellar pain syndrome, left knee, prior to December 3, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.71, 4.71a, DCs 5256, 5257, 5258, 5259, 5260, 5261 (2005).

4.  The criteria for entitlement to a compensable rating for 
retropatellar pain syndrome, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5256, 
5257, 5258, 5259, 5260, 5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

I.  Entitlement to a Rating in Excess of 10 Percent for 
Protruding Disc, L4-L5 and L5-S1 with Curvature and 
Radiculopathy of the Lumbar Spine

The veteran contends that his low back disability is worse 
than currently evaluated.  The Board notes that while this 
appeal was pending, the applicable rating criteria for 
intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) ("new disc regulations").  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("new spinal 
regulations").  The Board will hereafter designate the 
regulations in effect prior to the respective changes as the 
pre-amended regulations and the subsequent regulations as the 
amended regulations.

Evaluation Under the Pre-Amended Regulations

In order for the veteran to receive a rating higher than 10 
percent for his low back disability under the pre-amended 
regulations, the medical evidence must show the following:

?	X-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups (10 percent 
under DC 5010);
?	favorable ankylosis (30 percent under pre-amended 5289);
?	moderate limitation of motion (20 percent under pre-
amended DC 5292);
?	moderate intervertebral disc syndrome with recurring 
attacks (20 percent under pre-amended DC 5293); or
?	lumbosacral strain where there was muscle spasm on 
extreme forward bending and unilateral loss of lateral 
spine motion in a standing position (20 percent under 
pre-amended DC 5295).

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  In a March 2002 
VA examination report, range of motion was reported as 0-90 
degrees (anatomically normal), extension to 30 degrees 
(anatomically normal), side bending to the right at 35 
degrees, and to the left at 30 degrees (with 30 degrees as 
anatomically normal).  

In a more recent VA examination dated in December 2004, 
forward flexion was reported to 80 degrees (with pain) and 
extension was noted as to 0 degrees without pain and to 30 
degrees with pain.  Because the evidence does not show 
ankylosis of the lumbar spine, there is no basis under pre-
amended DC 5289 for an increased rating.

Similarly, there is no basis for a higher rating under pre-
amended DC 5292.  Specifically, the Board finds that the 
reported limitation of motion ranges, 90/90 in March 2002 and 
80/90 degrees in December 2004, do not rise to the level of 
"moderate" limitation of motion as anticipated by the 
regulations.  In addition lateral flexion and rotation ranges 
of motion have been consistently reported as essentially 
normal.  

Further, while objective pain on motion was noted in the most 
recent examination, it was at the last degree on the range of 
motion reported.  There was no opinion or other evidence 
offered that these ranges approximated even slight limitation 
of motion (which is already contemplated by the current 
rating).  As moderate limitation of motion of the lumbar 
spine is not shown, there is no basis for a higher rating 
under pre-amended DC 5292.

Next, the Board can find no basis to assign a 20 percent 
rating under pre-amended DC 5293 for moderate intervertebral 
disc syndrome.  Of note, while the March 2002 VA examination 
report reflected a diagnosis of a herniated disc at L4/L5 and 
L5/S1 (reportedly confirmed by MRI), the examiner noted no 
more than mild tenderness over the paraspinous muscles, no 
tenderness over the spinous processes or the sacroiliac 
joint, negative standing flexion test, negative stork test, 
and negative straight leg raises.  Moreover, the veteran 
could raise his legs to approximately 80 degrees without 
pain.  Strength was normal, reflexes were equal, and there 
was no abnormality of his gait.  

In addition, in a December 2004 VA examination, the examiner 
diagnosed degenerative disc disease at L4/L5 and L5/S1 with 
chronic low back pain.  However, the Board finds that the 
veteran's symptoms do not rise to the level of a 20 percent 
evaluation, which requires moderate intervertebral disc 
syndrome with recurring attacks.  At the time of the 
examination, he complained of limits on his lifting ability, 
driving, playing with his children, and mobility, and pain 
with radiation down the legs during flare-ups.  

Physical examination revealed a normal gait, no tenderness, 
and no spasms; sensation was intact.  The veteran was able to 
walk 200 feet, could perform activities of daily living 
independently, and worked full-time, but missed approximately 
one week because of back difficulties.  His gait was normal, 
there was no tenderness and no spasm, sensation was intact in 
all extremities, Babinski test was down going, bilaterally, 
and no clonus was present.  Significantly, the examiner 
concluded that the veteran's back disease was "mild" in 
nature in that he could work full-time as a nurse without 
much difficulty.  

In the absence of objective medical findings compatible with 
moderate intervertebral disc syndrome, a higher than 10 
percent evaluation for the disorder under pre-amended DC 5293 
is not warranted.  Accordingly, there are no findings that 
would be consistent with assignment of a higher rating under 
this diagnostic code.  

Finally, a 20 percent evaluation is warranted under pre-
amended DC 5295 with unilateral muscle spasm and extreme 
forward bending, loss of lateral spine motion in a standing 
position.  The evidence of record establishes that the 
veteran's clinical disability does not approximate the 
criteria for a 20 percent rating under pre-amended DC 5295, 
although it does approximate the criteria for a 10 percent 
rating.  

Specifically, the evidence reveals that the veteran 
complained of tenderness in the back but pain on motion was 
reported as mild.  Further, there was no evidence of loss of 
lateral spine motion as evidenced by essentially full range 
of motion.  Thus, a 10 percent rating, but no more, would be 
warranted under pre-amended DC 5295.  

Evaluation Under the Amended Regulations

Under the amended regulations, a higher than 10 percent 
rating will be warranted when the objective medical evidence 
shows the following:

?	with forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees;
?	with the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees;
?	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 
?	with incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months; or,  
?	by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, the Board finds that a higher rating is not 
warranted under the amended regulations.  First, the Board 
finds that there is no basis for a higher rating based on 
forward flexion of the thoracolumbar spine.  Specifically, 
the most recent VA examination report showed forward flexion 
to 80 degrees (with pain), which is consistent with a 10 
percent rating (for range of motion between 60-85 degrees) 
but not 20 percent (requiring limitation of motion between 
30-60 degrees).  As forward flexion is reported at 80 
degrees, a higher rating is not warranted under the amended 
regulations.

Next, a higher rating is not warranted under the amended 
regulations because the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  In this 
case, the most recent VA examination report shows forward 
flexion to 80 degrees (with pain), extension to 30 degrees 
(with pain), left lateral flexion to 30 degrees, right 
lateral flexion to 30 degrees (both without pain), and right 
and left rotation to 20 degrees (without pain).  Added 
together as follows:

80 (forward flexion) + 30 (extension) + 
30 (left lateral flexion) + 30 (right 
lateral flexion) + 20 (right rotation) + 
20 (left rotation) = a total of 210 
degrees

The combined range of motion totaling 210 degrees is well 
above the level which would support a 20 percent rating.  
Even considering the veteran's complaints of pain (which were 
not reported in the March 2002 VA examination, which also 
combines the ranges of motion into a level well above that 
which would support a higher rating), the Board finds that 
the evidence does not support a higher rating under this 
provision of the amended regulations.

Next, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour may warrant a higher 
rating.  However, while the veteran reported episodes of 
muscle spasm, the most recent VA examination failed to show 
objective evidence of muscle spasm.  Moreover, his gait was 
reported as normal without the use of an assisted device.  
Therefore, the medical evidence does not support a higher 
rating under this provision of the amended regulations.

Next, a higher rating may be warranted with incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  While the veteran related that he 
experienced flare-ups twice a month lasting several days at a 
time, the evidence does not show that he has been prescribed 
bedrest by a physician.  A review of the evidence does not 
show a medical certificate or treatment note issued for 
strict bedrest by a physician.  

In the general remarks section of the most recent VA 
examination, the examiner noted that the veteran's back 
disease was "mild" in nature and that he was able to work 
full-time as a nurse without much difficulty.  It was noted 
that he had missed one week of work due to back difficulties.  
Nonetheless, while the veteran has complained of on-going 
pain and discomfort, the evidence does not show that bedrest 
has been ordered.  Therefore, the Board finds that there is 
no basis for a higher rating for intervertebral disc 
syndrome.

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2005).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2004).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

In this case, the veteran has reported radiation of pain and 
numbness into the lower extremities; however, physical 
examination has reflected no evidence of neurological 
involvement, or sensory changes.  Although the veteran has 
reported on-going pain and stiffness in his back, there is no 
evidence of neurological disease.   Therefore, the weight of 
the evidence establishes that the veteran does not have 
characteristic symptoms of sciatic neuropathy warranting a 
compensable rating.  

Additionally, no other symptoms, such as bowel or bladder 
dysfunction have been reported; thus, there is no other 
potential compensable rating applicable.  For those reasons, 
the Board finds that there is no basis for a separate 
compensable rating for neurological involvement attributable 
to the veteran's low back disability.

Considering separate evaluations for chronic orthopedic and 
neurological manifestations, the Board finds that a higher 
rating is not warranted.  As noted above, there are no 
neurological manifestations; therefore, a noncompensable 
rating would be assigned.  Moreover, the veteran's orthopedic 
evaluation is appropriate at the current 10 percent rating.  
Therefore, there is no basis on which combining the veteran's 
orthopedic and neurological manifestations would result in a 
higher rating and the claim must be denied.

II.  Increased Ratings for Right and Left Knee Disabilities

The veteran contends that he is entitled to a higher rating 
for his left knee disability because his condition is worse.  
The RO originally rated the veteran's right and left knee 
disabilities under DC 5257.  The Board will also consider DCs 
5003, 5010, 5256, 5258, 5259, 5260, and 5261 for evaluating 
his knee impairments.

Entitlement to a Rating in Excess of 10 Percent, Left Knee, 
Since December 2004

In order for the veteran to receive a rating higher than 10 
percent for his right knee disability, the objective medical 
evidence must show the following:

?	favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees (30 
percent under DC 5256);
?	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257);
?	semilunar cartilage dislocation, with frequent episodes 
of locking, pain, and effusion (20 percent under DC 
5258);
?	limitations of flexion when flexion is limited to 30 
degrees (20 percent under DC 5260); or,
?	limitations of extension when extension is limited to 15 
degrees (20 percent under DC 5261).

After a careful review of the medical evidence of record, the 
Board finds that a higher than 10 percent rating for a left 
knee disability since December 2004 is not warranted.  

First, clinical findings do not disclose that the veteran has 
ankylosis of the left knee.  Ankylosis is defined as 
stiffening or fixation of a joint.  While range of motion was 
limited from 0 to 110 degrees in a December 2004 VA 
examination (with 0 to 140 degrees as anatomically normal), 
there was a certain level of motion of the left knee.  As 
there is no fixation or stiffening of the left knee joint, 
the Board can find no basis under DC 5256 to grant the 
veteran a higher than 10 percent evaluation.  

Next, the Board finds that the veteran's symptoms constitute 
no more than a "slight" knee disability.  While he has 
complained of pain, stiffness, swelling, giving away, and 
locking, the Board is persuaded by the most recent VA 
examination showing good muscle strength, and negative 
Lachman, McMurray, and pivot tests.  While crepitus and 
"some" laxity was noted, the examiner concluded that the 
veteran's patellofemoral pain syndrome was "mild" in 
nature.  Further, it was reported that the veteran did not 
demonstrate excessive weakness, easy fatigability, or 
incoordination.  

While the veteran has subjective complaints of on-going knee 
pain and has sought periodic outpatient treatment, there is 
no indication of moderate recurrent subluxation or lateral 
instability, as required by DC 5257.  Therefore, the Board 
finds that the left knee disability is appropriately rated at 
a 10 percent disability for "slight" knee impairment.  

Moreover, a 20 percent rating under DC 5258 requires 
cartilage dislocation with frequent locking, pain, and 
effusion.  As there is no evidence of effusion or locking, 
the Board concludes that the veteran's symptoms do not 
approximate the criteria provided by DCs 5257 and 5258 for a 
20 percent rating.  Of note, a January 2005 private treatment 
record specifically found no evidence of effusion.

Also, while a higher rating could be available under DCs 5260 
and 5261 (limitation of flexion/extension), the December 2004 
VA examination showed that the veteran's left knee 
flexion/extension motion was reported as 0 to 100 degrees 
(110 degrees with pain), which does not warrant a higher 
evaluation under either DC 5260 or DC 5261.  

Specifically, a 20 percent rating requires that flexion be 
limited to 30 degrees (the veteran is able to perform flexion 
up to 100 degrees without pain, and 110 degrees with pain) 
and extension must be limited to 15 degrees (the veteran's 
extension is anatomically normal at 0 degrees).  As such, 
there is no basis for a higher rating under DCs 5260 or 5261.  
This finding is also supported by private outpatient 
treatment records dated in January 2005 showing range of 
motion of 0-125 degrees.  

Parenthetically, the Board notes that a December 2004 X-ray 
showed early osteophytic changes involving the medial knee 
joint compartment and patellofemoral joint of the left knee.  
By decision dated in May 2005, he was separately service-
connected for arthritis of the left knee under DCs 5010-5261, 
and that issue is not on appeal.

Entitlement to a Compensable Rating, Left Knee, Prior to 
December 2004

In order for the veteran to receive a compensable rating for 
his left knee disability prior to December 2004, the medical 
evidence must show any of the following:

?	ankylosis of the knee (30 percent under DC 5256);
?	"slight" recurrent subluxation or lateral instability 
of the knee (10 percent under DC 5257);
?	cartilage dislocation with frequent episodes of locking, 
pain, and effusion into the joint (20 percent under DC 
5258);
?	Removal of semilunar cartilage, symptomatic (10 percent 
under DC 5259); 
?	limitations of flexion when flexion is limited to 45 
degrees (10 percent under DC 5260); or,
?	limitations of extension when extension is limited to 10 
degrees (10 percent under DC 5261).

After a review of the medical evidence, the Board finds that 
a compensable rating for a left knee disability is not 
warranted prior to December 2004.  

First, there is no evidence of ankylosis of the left knee 
prior to December 2004 as evidenced by range of motion in 
March 2002 reported as from 0 to 140 degrees (anatomically 
normal).  Next, while limited range of motion was noted in a 
May 2004 outpatient treatment note (no ranges given), the 
treating physician did not indicate that the veteran had 
ankylosis of the left knee.  Moreover, a private record 
reflected range of motion of the left knee as 0-125 degrees 
in December 2003.  All this evidence indicates that, while 
limitation of motion was noted, it does not show ankylosis 
and no basis for a higher rating.

Next, the evidence does not show recurrent subluxation or 
lateral instability of the left knee prior to December 2004.  
Turning again to the March 2002 VA examination, the veteran 
denied dislocation, recurrent subluxations, or inflammatory 
arthritis.  Physical examination revealed mild tenderness but 
negative MCL/LCL stress tests, and negative Lachman's and 
McMurray's, bilaterally.  Strength was reported as 5/5 with 
resisted knee flexion and extension, and the veteran was able 
to squat without any difficulty.  Because the evidence did 
not show recurrent subluxation or lateral instability, there 
is no basis for a compensable rating.

The March 2002 VA examination reflected no crepitus or 
grinding, no altered gait, and the veteran acknowledged that 
he had never had surgery on his knee.  It should be noted 
that he was involved in a motorcycle accident in May 2003 and 
underwent an open reduction and internal fixation of the left 
knee.  Nonetheless, the evidence does not show that he has 
had cartilage surgery or has had "frequent" episodes of 
locking, pain, and effusion.  As such, there is no basis for 
a higher rating under either DC 5258 or DC 5259.  

Next, ranges of motion do not support a higher rating under 
DC 5260 or DC 5261.  Specifically, a 10 percent rating 
requires that flexion be limited to 45 degrees (the veteran 
was able to perform flexion up to 140 degrees in March 2002) 
and extension must be limited to 10 degrees (the veteran's 
extension was anatomically normal at 0 degrees in March 
2002).  As such, there is no basis for a higher rating under 
DCs 5260 or 5261 prior to December 2004.  

This finding is also supported by private outpatient 
treatment records dated in December 2003 showing range of 
motion of 0-125 degrees, and in July 2003 reflecting range of 
motion as 0-115 degrees.  While the motion was more limited 
in July 2003, the level did not meet the criteria for a 
higher rating.

Entitlement to a Compensable Rating, Right Knee

Focusing now on the evaluation for the right knee, the Board 
finds that the evidence does not support a compensable 
rating.  Specifically, using the rating criteria outlined 
above for a compensable evaluation, the evidence does not 
show ankylosis of the right knee as shown by normal (0-140 
degrees) range of motion in the March 2002 examination, and 
essentially normal (0-130 degrees) range of motion in the 
December 2004 examination.  Since ankylosis is not shown, a 
higher rating under DC 5256 is not warranted.

Next, the evidence does not show recurrent subluxation or 
lateral instability of the right knee.  Turning again to the 
March 2002 VA examination, as noted above, the veteran denied 
dislocation, recurrent subluxations, or inflammatory 
arthritis.  Physical examination revealed mild tenderness but 
negative stress, Lachman's, and McMurray's tests, 
bilaterally.  Strength was reported as 5/5 with resisted knee 
flexion and extension, and the veteran was able to squat 
without any difficulty.  Because the evidence did not show 
recurrent subluxation or lateral instability, there is no 
basis for a compensable rating.

Similarly, in the December 2004 VA examination, it was noted 
that the veteran had sustained an injury to the left knee in 
a post-service motor vehicle accident and his complaints 
focused primarily on the re-injured left knee.  As to the 
right knee, he denied surgery or injuries to his right knee.  
He was able to work full-time without any missed time but had 
trouble going up and down stairs.  Physical examination 
revealed no laxity to stress testing, and negative Lachman, 
McMurray, and pivot tests.  As the evidence does not show 
recurrent subluxation or lateral instability, there is no 
basis for a higher rating.

Next, as the evidence does not show that the veteran has 
undergone cartilage surgery or had "frequent" episodes of 
locking, pain, and effusion, there is no basis for a higher 
rating under either DC 5258 or DC 5259.  As noted above, the 
March 2002 VA examination reflected no crepitus or grinding, 
no altered gait, and he acknowledged that he had never had 
surgery.  Moreover, there was no effusion of the right knee.  
A December 2004 X-ray reflected that there was "no obvious 
joint effusion present."  Therefore, the evidence does not 
support a higher rating under DCs 5258 or 5259.

Further, ranges of motion do not support a higher rating 
under DC 5260 or DC 5261.  Specifically, a 10 percent rating 
requires that flexion be limited to 45 degrees (the veteran 
was able to perform flexion up to 140 degrees in March 2002) 
and extension must be limited to 10 degrees (the veteran's 
extension was anatomically normal at 0 degrees in March 
2002).  Moreover, the December 2004 VA examination reflected 
range of motion as 0-130 degrees, essentially normal.  As 
such, there is no basis for a higher rating under DCs 5260 or 
5261.  

Of note, a December 2004 X-ray showed normal femorotibial and 
patellofemoral joint spaces,  There was no evidence of joint 
effusion.  The clinical impression was that the right knee 
was within normal limits.  As there is no evidence of 
degenerative changes, there is no basis for a separate 
compensable rating for arthritis of the right knee.

In sum, the Board has considered the veteran's written 
statements that his knee and back disabilities are worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board concludes that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, are more probative than 
the subjective evidence of an increased disability.

In reaching this conclusion, the Board notes that VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  

Special consideration is given to factors affecting function 
in joint disabilities under 38 C.F.R. § 4.45.  These 
requirements for the consideration of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of disability and any 
changes in the condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
current ratings of the left knee and back are appropriate at 
this time.  The Board finds that the rating contemplates the 
veteran's demonstrated complaints of pain and the limitation 
of motion and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign higher ratings at 
this time.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2004, June 2005, and July 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in May 2005 and August 2005.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the May 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in March 2002 and 
December 2004.  

The veteran contends that new examinations are necessary 
because he was evaluated by a Physician's Assistant and not a 
board certified specialist.  He claims entitlement to be 
examined by a board-certified orthopedic surgeon on the basis 
that he presents with a complicated disability picture.  The 
Board does not agree.  There is no statutory or regulatory 
provision which requires that board specialists conduct VA 
examinations.  

Moreover, the veteran's service-connected disabilities are 
limited to defined areas and are not overlaid with multiple 
or superimposed medical complications.  Further, in the most 
recent examination, the examiner had the claims file for 
review, specifically discussed the findings in the claims 
file, obtained a reported history from the veteran, and 
conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the veteran's 
past medical history or that he misstated any relevant fact.  
Therefore, the Board finds no basis to delay resolution of 
this claim to schedule additional examinations by a board-
certified orthopedic surgeon, as requested by the veteran.  

In sum the available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for protruding disc, L4-L5 and L5-S1 with curvature and 
radiculopathy of the lumbar spine is denied.

The claim for entitlement to a rating in excess of 10 percent 
for retropatellar pain syndrome, left knee, since December 3, 
2004, is denied.

The claim for entitlement to a compensable rating for 
retropatellar pain syndrome, left knee, prior to December 3, 
2004, is denied.

The claim for entitlement to a compensable rating for 
retropatellar pain syndrome, right knee, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


